Citation Nr: 1645956	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  09-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a digestive disorder, to include esophageal stricture, gastroesophageal reflux disease (GERD), and hiatal hernia, to include as due to exposure to herbicides.

(Due to limited representation, the issue of entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, is addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958, from January 1959 to December 1962, and from January 1964 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In a July 2011 decision, the Board denied reopening the Veteran's claim of entitlement to service connection for esophageal stricture and denied service connection for lung cancer.  The Veteran appealed the denials to the United States Court of Veterans Claims (Court) and in a September 2013 Order, the Court remanded the claims to the Board for compliance with a Joint Motion for Remand.

In a March 2014 decision, the Board reopened then remanded the Veteran's claim of entitlement to service connection for esophageal stricture for additional development as well as granted service connection for lung cancer.

In May 2014, the Board again remanded the matter of entitlement to service connection for esophageal stricture for additional development.

In an April 2015 rating decision, the AOJ effectuated the grant of entitlement to service connection for lung cancer with post surgical residuals of lobectomy associated with herbicide exposure, assigning a 100 percent evaluation, effective August 27, 2007, and a 30 percent evaluation, effective June 20, 2008.  A January 2016 VA Form 21-0958 (Notice of Disagreement) serves as a timely notice of disagreement (NOD) with respect to matter of entitlement to an initial rating in excess of 30 percent for lung cancer with post surgical residuals of lobectomy associated with herbicide exposure for the time period from June 20, 2008.  To date, a statement of the case has not been issued.  In Manlincon v. West, 12 Vet. App. 238 (1999), it was held that where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  However, the Board's electronic Veterans Appeals Control and Locator System reflects that the RO is currently separately developing such matter pursuant to the NOD.  Therefore, a remand to the RO to provide a statement of the case that addresses the issue of entitlement to an initial rating in excess of 30 percent for lung cancer with post surgical residuals of lobectomy associated with herbicide exposure for the time period from June 20, 2008, is not warranted at this time.

The Board has recharacterized the Veteran's service connection claim for esophageal stricture as a claim to include all diagnosed digestive disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development on the matters of entitlement to service connection for a digestive disorder and entitlement to an initial rating in excess of 30 percent for lung cancer with post surgical residuals of lobectomy associated with herbicide exposure for the time period from June 20, 2008, is warranted.

Service treatment records do not show that the Veteran complained of, or was treated for esophageal stricture.  A March 1966 treatment record listed an impression of viral pharyngitis.  In July 1968, the Veteran underwent a right thyroid lobectomy and isthmectomy.  He was treated for sore throat, swollen tonsils, and slight pharyngeal erythema in 1969.  A January 1969 service periodic examination revealed findings of frequent indigestion, minor episodes in 1965, asymptomatic.  During service periods, the Veteran often complained of coughing and sore throat and was treated for upper respiratory infections in 1967, 1972, 1973, and 1978.

Post-service VA treatment records reflected that the Veteran was treated for GERD and hiatal hernia as well as underwent esophageal dilation with no recurrence of dysphagia between 1996 and 1998.  Additional VA treatment records dated between 1998 and 2015 showed that the Veteran had esophageal stricture, hiatal hernia, and GERD and was status post three dilations.

The Veteran is presumed to have been exposed to herbicides during active duty based on his presence on land in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2015).  Although esophageal stricture, hiatal hernia, and GERD are not diseases for which presumptive service connection is warranted based on exposure to herbicides, service connection may be still be granted on a direct-incurrence basis if the evidence indicates the Veteran's current digestive disability is related to active duty, to include exposure to herbicides or in-service thyroidectomy.  Combee v. Brown, 34 F.3d 1039 (1994).

In a December 2014 VA examination report, the examiner listed diagnoses of GERD and stricture of the esophagus.  The examiner noted the Veteran's assertions that GERD onset in 1968 during service when he began belching up bitter fluids and later had dysphagia.  He reported that his only pain was the burning of his throat with regurgitation and vomiting.  After reviewing the record and examining the Veteran, the examiner opined that it was less likely as not that the Veteran's GERD/esophageal stricture was related to active duty.  The examiner further opined that it was less likely as not that the Veteran's esophageal stricture was related to exposure to herbicides.  Thereafter, the examiner highlighted that the Veteran was obese and that that was the likely etiology for his GERD symptoms.  It was further indicated that the Veteran's exposure to herbicides in Vietnam would be limited, as he reported only being there for one day on eight occasions during service.  The examiner noted that there was no documentation or evidence that the Veteran's GERD was incurred during active service or that his esophageal stricture was related to active duty or to herbicide exposure. 

In October 2015 and October 2016 statements, the Veteran's attorney argued that the medical opinion contained in the December 2014 VA examination report was not adequate, as the examiner failed to address any of the service records or lay evidence documenting in-service symptoms of an esophageal stricture.  The attorney also asserted that the examiner provided no opinion regarding whether the Veteran's esophageal stricture could be related to his in-service thyroidectomy.

Based on the foregoing discussion, the Board has also determined that the December 2014 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Bare conclusions reached by the December 2014 VA examiner do not constitute a complete rationale and do not adequately address the Veteran's lay assertions concerning in-service digestive disorder symptoms and involvement of his in-service thyroidectomy.  Thus, a remand is required to afford the Veteran an additional VA medical opinion to address these matters.

Finally, any updated VA treatment records should be obtained.  The record contains Little Rock VA Medical Center (VAMC) treatment records most recently dated in April 2015.  Therefore, on remand, updated VA treatment records, from Little Rock VAMC, to include all associated outpatient clinics, dated since April 2015, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file all outstanding VA treatment records from Little Rock VAMC and any associated outpatient clinic dated from April 2015 to the present.  All attempts to obtain these records must be documented in the electronic claims file.  The Veteran and his attorney must be notified of any inability to obtain the requested records.

2.  Return the electronic claims file to the December 2014 VA examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the currently diagnosed digestive disorders (esophageal stricture, hiatal hernia, and GERD) onset during active service or were causally related to events during active duty, to include presumed in-service herbicide exposure and the in-service thyroidectomy.

The VA examiner should acknowledge and discuss the documented in-service complaints of cough, sore throat, and indigestion, VA treatment records, the Veteran's lay assertions pertaining to his digestive disorder symptoms both during and after service, the Veteran's presumed in-service exposure to herbicides, and the in-service thyroidectomy.   

A notation to the effect that the claims file was reviewed in conjunction with the examination should be included in the report of the examiner.  Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3.  Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to service connection for a digestive disorder, to include as due to exposure to herbicides, in consideration of all evidence since the issuance of the April 2015 supplemental statement of the case.  If the benefit sought is not granted, furnish the Veteran and his attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




